Citation Nr: 0532962	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post repair, right femoral/inguinal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from March 1980 to March 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for a 
compensable evaluation for his service-connected post repair, 
right femoral/inguinal hernia.

The Board observes that an April 2004 RO Decision Review 
Officer's decision increased the evaluation for the 
disability at issue from noncompensable to 10 percent, 
effective September 15, 2000, the date of the increased 
rating claim.

In January 2004, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The claim was previously before the Board in October 2004, at 
which time it was remanded for additional development.


FINDING OF FACT

The post repair right femoral/inguinal hernia disability is 
manifested by complaints of pain, without recurrence.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent post 
repair, right femoral/inguinal hernia disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  However, the Board observes that 
such letter was issued after the initial AOJ decision.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim in his November 2003 letter.  See 
38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reason.  The AOJ's 
November 2003 letter informed him that additional information 
or evidence could be submitted to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the April 2004 and July 2005 Supplemental 
Statements of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice. Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue on appeal was 
denied prior to issuance of VCAA notice.  Nevertheless, the 
Court in Pelegrini  noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the November 2003 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records and VA examination reports.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

A small, post operative, recurrent, or unoperated 
irremediable, inguinal hernia not well supported by truss, or 
not readily reducible, is rated as 30 percent disabling.  A 
postoperative, recurrent, readily reducible inguinal hernia, 
which is well supported by a truss or belt, is rated as 10 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2005).

Scars, other than of the head, face, or neck, that are deep 
or cause limitation of motion which affect areas exceeding 6 
square inches warrant a 10 percent evaluation, and which 
affect areas exceeding 12 square inches warrant a 20 percent 
evaluation. A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).

Scars, other than of the head, face, or neck, that are 
superficial, and do not cause limitation of motion, warrant a 
10 percent evaluation only if they involve an area or areas 
of 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar, 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).

Other scars will be rated on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2005).

Legal Analysis

In this case, the Board finds that the medical evidence fails 
to demonstrate that an increased evaluation is warranted for 
the veteran's service-connected right femoral/ inguinal 
hernia.  At the outset, the Board notes that the veteran 
filed his claim for an increased evaluation for his service-
connected right femoral/inguinal hernia disability, on 
September 15, 2000.  Therefore, the rating period for 
consideration on appeal begins September 15, 1999, one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).

As previously stated, in order to assign the next higher, or 
30 percent evaluation, the record must show that that the 
veteran has a small, post operative, recurrent, or unoperated 
irremediable, inguinal hernia that is not well supported by 
truss, or not readily reducible.  

The Board finds that symptoms commensurate with the criteria 
for a 30 percent evaluation are not shown by the record.  In 
this regard, on VA examination in October 2000, the veteran 
reported that he had been operated on for his right inguinal 
hernia multiple times, first in 1982 and then again in 1993.  
On examination, the veteran complained of experiencing pain 
when he stood up and coughed, but denied any protruding in 
the area.  He also noted that a mesh had been inserted in 
that area during his prior surgery.  On physical examination 
of the veteran's right inguinal area, the examiner reported 
that no definite protruding hernia was noticed when the 
patient coughed. 

On VA examination in January 2004, the examiner reported that 
the veteran had a knot in the area of the veteran's right 
inguinal hernia, which may have been a newly developed 
hernia.  However, after the veteran underwent a subsequent 
bilateral scrotal and inguinal ultrasound, which was found to 
be unremarkable, the examiner indicated that no specific 
evidence of abnormality was noted on examination.

Similarly, on VA examination in April 2005, the examiner 
reported that in the right inguinal region, there was no 
evidence of bulging or mass upon straining, coughing, or 
bearing down.  He also indicated that the veteran's abdomen 
was soft, with no palpable mass, hernia, or diastasis.  The 
examiner also reported that the findings of a CT scan of the 
veteran's pelvis taken in conjunction with the examination 
found post-operative changes in the right inguinal region, 
but that no hernia was currently identified.

Likewise, on VA examination in May 2005, an examiner reported 
that there was no evidence of bulging or palpable mass and no 
tenderness on palpation.  He diagnosed the veteran with right 
femoral herniorrhaphy without residuals.

Accordingly, the Board finds that the clinical findings on VA 
examination in October 2000, January 2004, April 2005, and 
May 2005, which do not establish that the veteran's hernia 
has recurred, correspond to the current 10 percent 
evaluation.  

The Board also notes that while the aforementioned 
examinations reported that the veteran has a healed, 
horizontal surgical scar over the upper pelvic area on his 
right side, the competent medical evidence does not 
demonstrate that it contained any underlying abnormalities 
such as underlying soft tissue damage, ulcerations, 
inflammation, or adhesions.  Thus, these objective medical 
findings do not warrant a separate, compensable rating for 
this residual scarring under 38 C.F.R. § 4.118 (2005), (skin 
disabilities, including scars).

In conclusion, although the veteran asserts that his right, 
post repair femoral/inguinal hernia disability has increased 
in severity, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his right 
femoral/inguinal hernia disability.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for status post 
repair, right femoral/inguinal hernia.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post repair, right femoral/inguinal hernia, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


